DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
The various separated drawings that make up Figures 2A, 2C, 3A, 3C, 4A, 4B, 4C, 5A, 5B, 5C, 5D and 5E should be bracketed together to clarify which drawing belongs with which figure number upon the printing of the patent;
Figures 5A, 5B, 5C, 5D, 5E, 6A, 6B, 7A and 7B are objected to since a single reference character cannot be directed to two separate figures; and
Figure 10 is objected to since it consists of rough and blurred lines which render the drawing difficult to examine.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference characters 505, 510, 515, 520, 525, 530, 535, 540, 545, 550 and 555 (see Figures 5A-5E) are not present in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stegman (U.S. Patent 5,338,261).
In regard to claim 1, Stegman discloses a device for applying chalk to a user’s hand comprising a chalk implement 8 having a circular base with an outer diameter, a circular plate appliance 120, 130 (see Figure 3) having an upper surface and a radius such that the plate appliance extends beyond the chalk implement such that a portion of the upper surface of the plate appliance is exposed whereby chalk residue is captured on the upper surface of the plate, a leg section 128, 140 (it is noted reference character 128 is not shown in the drawings, but described in column 4, lines 49-44 as a guide sleeve extending from element 120 to element 140 as seen in Figure 4) configured to engage the plate appliance and to support the plate appliance in a fixed implementation and a base segment 112 configured to support the leg section.
Although the Stegman reference does not show the chalk being formed in one of the claimed shapes, the reference does disclose the chalk 8 as “a cone of chalk” (see column 2, line 36) wherein claim 1 recites the chalk may have a “cone shape”.  In any event, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the chalk implement in the Stegman device can be of any suitable shape, including those claimed, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the specific shape of the chalk (as evidenced by the numerous disclosed configurations of the chalk) and the Stegman reference does not limit the shape of the chalk.
In regard to claim 24, as discussed above, Stegman discloses a chalk implement 8 (which, as discussed in detail above) can obviously be shaped as claimed and a circular plate appliance 120, 130.  Further, the Stegman reference discloses a plate support 128 (as discussed above, reference character 128 is not shown in the drawings, but described in column 4, lines 49-44 as a guide sleeve extending from element 120 to element 140 as seen in Figure 4) configured to engage the plate appliance and support the plate appliance in a fixed implementation and a plate support 140 adapted for mounting to a wall 112.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stegman in view of 
Smye (U.S. Patent 1,700,274) and Sator (US 2007/0039911).
           In regard to claim 18, Stegman discloses a device comprising means 8 for increasing friction or improving a grip comprising a friction enhancing substance, means 120, 130 for catching residue of the friction enhancing substance wherein the means 120, 130 for catching residue has a circular shape, means 128, 140 (as discussed above, reference character 128 is not shown in the drawings, but described in column 4, lines 49-44 as a guide sleeve extending from element 120 to element 140 as seen in Figure 4)  for supporting the means for catching residue, and means 112 for engaging the supporting means to a floor surface.
           Although the Stegman device does not include a means for enabling the device to be rolled to a predetermined location, attention is directed to the Smye reference, which discloses another cue rack wherein means 12 for enabling the device to be rolled to a predetermined position are mounted thereon in order to enable a user to conveniently move the device. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Stegman device can include such a means for enabling the device to be rolled to a predetermined position in order to enable a user to conveniently move the device.
            Although the Stegman device does not include a means for rotating the grip improving means, attention is directed to the Sator reference, which discloses another cue rack wherein a means for rotating the rack (see paragraph 0034, lines 11-15) is provided thereon in order to enable a user to rotate the rack.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Stegman device can include such a means for rotating the grip improving means in order to enable a user to rotate the device.

Allowable Subject Matter
Claims 3, 4, 13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 19 and 20 are allowed.

Response to Arguments
Applicant's arguments with regard to claims 1, 18 and 24 filed 2/10/20 have been fully considered but they are not persuasive. 
In regard to claim 1, although the Applicant did not specifically address claim 1 in the arguments, the Applicant seems to contend the Stegman reference does not disclose the claimed structure, however as discussed in detail above, the Stegman refence disclose the device as claimed.  It is further noted the Applicant contends the Stegman reference is not applicable in that it does not disclose a circular plate appliance, however, as discussed above, Figure 3 in the Stegman reference discloses a circular base plate.
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection relies on newly cited references which were needed due to the Applicants amendment of claim 18.
In regard to claim 24, although the Applicant did not specifically address claim 24 in the arguments, as discussed in detail above, the structure defined therein is obvious based on the teachings of the Stegman reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
6/13/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754